Citation Nr: 0719858	
Decision Date: 07/02/07    Archive Date: 07/13/07

DOCKET NO.  05-19 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B.Y., Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1968 to March 
1970.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO).  Subsequently, the veteran moved to New 
York, and original VA jurisdiction was transferred to the RO 
in New York, New York.

In October 2005, the veteran's representative, on the 
veteran's behalf, submitted additional evidence with a waiver 
of initial RO consideration.  See 38 C.F.R. 
§ 20.1304 (2006).

For reasons explained below, the Board has concluded that new 
and material evidence has been submitted and that the 
veteran's previously-denied claim for service connection for 
PTSD should be reopened.  The Board further finds that 
additional development of the evidence is necessary prior to 
rendering a decision on the merits as to the underlying 
issue.  This issue, namely whether a credible PTSD stressor 
occurred in-service, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed May 1995 rating decision, the New York 
RO denied service connection for PTSD.

2.  The additional evidence received since the May 1995 
rating decision raises a reasonable possibility of 
substantiating this claim on the merits.



CONCLUSION OF LAW

The May 1995 rating decision denying service connection for 
PTSD is final.  New and material evidence has been submitted 
since that decision to reopen this claim.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2006).  The legislation 
has eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the appellant and the 
representative, and has enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  
Given the disposition reached in this case, the Board finds 
that VA has met its duty to assist the veteran in the 
development of the claim on appeal under VCAA.

Pertinent Laws and Regulations

Service connection - PTSD

According to 38 C.F.R. § 3.304(f) (2006), service connection 
for PTSD requires: (1) medical evidence diagnosing the 
condition in accordance with § 4.125(a) (i.e., DSM-IV), (2) a 
link, established by medical evidence, between current PTSD 
symptoms and an in-service stressor, and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.

With regard to the third PTSD criterion, evidence of an in-
service stressor, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2006).  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2006).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  Where a 
determination is made that the veteran did not "engage in 
combat with the enemy," or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In these 
situations, the record must contain service records or other 
corroborative evidence that substantiates or verifies his 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD after the fact 
does not suffice to verify the occurrence of the claimed in-
service stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395- 
396 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

Finality / new and material evidence

In general, rating decisions that are not timely appealed are 
final and binding on a veteran based on the evidence then of 
record.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2006).  Pursuant to 38 U.S.C.A. § 5108 (West 
2002), however, a finally disallowed claim may be reopened 
when new and material evidence is presented or secured with 
respect to the claim.

The Board notes that there has been a regulatory change with 
respect to the definition of what constitutes new and 
material evidence, which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  In the 
current case, evidence construed as a claim to reopen was 
received in December 2003, subsequent to that date.  
Therefore, the current version of the law, which is set forth 
in the following paragraph, is applicable in this case.

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

A VA adjudicator must follow a two-step process in evaluating 
a previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the claimant in the development 
of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 
(West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is presumed.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).



Procedural background

In May 1995, the New York RO denied service connection for 
PTSD on the basis that the evidence failed to confirm that a 
credible stressor event occurred in service.

The veteran was informed of the May 1995 decision denying 
service connection for PTSD by letter in May 1995.  He did 
not file a timely appeal; hence, that decision is final and 
binding on him based on the evidence then of record.  See 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104; 20.1103 
(2006).

The "old" evidence

Evidence of record at the time of the May 1995 rating 
decision consisted of the veteran's service medical records 
(SMRs), a statement from the veteran dated in January 1995, 
and a VA examination report dated in March 1995.

SMRs were negative for treatment for a nervous condition.  
The veteran does not appear to be contending that he is a 
combat veteran.  While his DD Form 214 confirms that he 
served in Vietnam, he was not awarded medals indicative of 
combat.  His military occupational specialty (MOS) was a 
personnel specialist.
The statement from the veteran, dated in January 1995, 
described the veteran's personal account of how a first 
lieutenant was shot and killed as he stood right next to the 
veteran while the two men were conversing with one another.  
The veteran claimed that this incident took place in or 
around August 1969, during the time when the veteran was 
assigned to the 1st Aviation HAC, 222nd Combat Aviation 
Brigade, from March 1969 to March 1970.

The VA examination report, dated in March 1995, included a 
diagnosis of PTSD and stated that the veteran was 
"frequently exposed to the enemy fire" and "saw many 
bodies of dead American soldiers" while in Vietnam.  The 
report went on to document the veteran's history of 
psychiatric hospitalizations primarily for depression and 
suicidal ideations, as well as his drug and alcohol abuse 
(which began in Vietnam), insomnia, "flashbacks and 
nightmares pertaining to his combat experience," and chronic 
irritability.

In May 1995, the New York RO denied the veteran's claim 
because his alleged stressors had not been confirmed.  He did 
not file an appeal to that May 1995 rating decision.

Analysis

The unappealed May 1995 rating decision that denied service 
connection for PTSD is final.  See 38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.  As explained above, the veteran's claim 
for service connection may be reopened if he submits new and 
material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  Therefore, the Board's inquiry will be directed to 
the question of whether any additionally submitted evidence 
(i.e., since May 1995) raises a reasonable possibility of 
substantiating this claim, namely whether a stressor event 
occurred in service that can be related to the veteran's 
current PTSD.

The additional evidence submitted in this case includes a 
statement from the veteran dated in August 2004.  In this 
statement, the veteran claims that he "said goodbye to a 
pilot buddy and he [the buddy] was shot down shortly 
thereafter" in September 1969.  See VA Form 21-4138 dated 
August 2004.

The veteran's statement of August 2004 is new and material 
evidence because it suggests a possible stressor event that 
might have occurred in service.  Accordingly, this claim is 
reopened.  See 38 C.F.R. § 3.156 (2006).

Keep in mind, though, that although this additional evidence 
is sufficient for the limited purpose of reopening this 
claim, it ultimately may not be sufficient to permit the 
granting of this claim.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  This is yet to be determined, and this 
claim will not be readjudicated until completion of the 
additional development on remand.




ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened; to 
that extent only, the appeal is granted.


REMAND

Having reopened the claim of service connection for PTSD, VA 
has a duty to assist the veteran in the development of 
evidence pertinent to this claim under 
38 U.S.C.A. § 5107(b) (West 2002).

As alluded to, although the veteran's August 2004 statement 
was sufficient to reopen this claim, it is not sufficient 
alone to enable the Board to grant this claim.  
In order to verify the veteran's claimed in-service stressor, 
the AMC should ask the veteran to provide additional 
information about his "pilot buddy" (such as the buddy's 
name and assigned unit).

In addition, as noted above, during the pendency of this 
appeal on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 
2) existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Additionally, this notice must include mention that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id. 

The VCAA notice also must include an explanation of the type 
of evidence that is needed to establish a disability rating 
and effective date.  The veteran has not received this 
required notice, and he must receive it before deciding this 
claim.

Accordingly, the case is REMANDED for the following actions:

1.	Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), which includes an 
explanation of the information or 
evidence needed to establish a 
disability rating and effective date 
for his claim on appeal - his purported 
entitlement to service connection for 
PTSD - as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Also, ask the veteran to provide 
additional information concerning his 
claimed in-service stressor.  
Specifically, the veteran should 
provide the full name and assigned unit 
of his "pilot buddy."  Advise the 
veteran that this information is 
necessary to obtain supportive evidence 
of his reported in-service stressor.

2.	For verification, please submit to the 
U.S. Army and Joint Services Records 
Research Center (JSRRC) only 
sufficiently identified stressor 
incident(s) obtained as the result of 
Instruction 1.

3.	Then, readjudicate the issue of 
entitlement to service connection for 
PTSD to include consideration of all 
evidence of record.  If the benefit 
sought on appeal remains denied, then 
the veteran and his representative 
should be provided a supplemental 
statement of the case and be given an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


